By the Court,

Clerke, J.
I think this is a tenancy at will, and therefore within the provision relating to summary proceedings to recover the possession of land. Strictly speaking, an estate at will is where one man lets land to another to hold at the will of the lessor ; the agreement expressly providing that it shall be held at the will of the lessor. But it has been held if the tenant be placed on the land without any term prescribed, or rent reserved, and as a mere occupier, he is a mere tenant at will. (Post v. Post, 14 Barb. 253.) In the case before us, the tenant was allowed to occupy the premises without being limited to any term, and without any fixed rent being reserved. The affidavit, upon which the proceedings were founded, states that “ Thomas Healy was to pay such rent as said premises, or the occupation thereof, was worth and the agent testifies ■ “no time was mentioned, at the time he took possession of said house, for how" long he was to occupy the same, nor how much rent he was to pay.”
It has been held, considering the purpose and nature of this statute, that it shduld be liberally construed. I deem this tenancy then within the spirit, if not the letter, of its provisions.
The" other objections to the proceedings are more plainly untenable.
The proceedings should be affirmed, with costs. .
Leonard, Clerke and Sutherland, Justices.]